UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                         No. 99-4794
BOBBY LEE COMMANDER, a/k/a
Donald Edward Commander,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
N. Carlton Tilley, Jr., Chief District Judge.
(CR-99-99)

Submitted: March 28, 2000

Decided: April 14, 2000

Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis C. Allen III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Angela H. Miller,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bobby Lee Commander pled guilty to being a felon in possession
of a firearm, 18 U.S.C.A. §§ 922(g)(1), 924(a)(2) (West Supp. 1999),
after he shot a long-time friend, David Prescott McConico. Finding
that Commander had used the gun in an attempt to rob McConico, the
district court applied the cross reference in U.S. Sentencing Guide-
lines Manual § 2K2.1(c) (1998), to the robbery guideline, USSG
§ 2B3.1. Commander appeals his 120-month sentence, arguing that
the district court considered unreliable evidence in deciding that he
had attempted to rob McConico. We affirm.

At the sentencing hearing, the district court heard testimony from
McConico's former girlfriend, Mary Taylor, and her daughter, both
of whom witnessed the shooting. Both women testified that, just
before it occurred, Commander entered the apartment where
McConico lived with Taylor at the time and demanded that they give
him McConico's money, then went outside, spoke to McConico, and
shot him in the leg. The police officer who interviewed McConico
and Commander after the incident testified about the statements they
made. McConico said that Commander had pointed the gun at him
and told him, "Give it up," and then shot him. Commander first
denied shooting McConico, then said it had been an accident, that he
"pulled the gun straight out and it went off." A transcript of the two
911 calls Taylor made was introduced. Finally, Commander's former
girlfriend testified that, before the shooting, McConico had threatened
to shoot or kill Commander. A short time later, she said, she saw the
two men arguing outside, and then struggling with a gun which went
off and wounded McConico. She said she could not tell who had
pulled the trigger because both men had their hands on the gun.

On appeal, Commander contends that, in making its decision, the
district court relied on information from Taylor and her daughter that

                    2
lacked sufficient indicia of reliability. He relies on USSG § 6A1.3(a),
which provides that, in disputes involving sentencing factors, the dis-
trict court may consider information that might not be admissible at
trial, "provided that the information has sufficient indicia of reliability
to support its probable accuracy." However, the district court did not
rely on hearsay evidence in determining that Commander attempted
to rob McConico, but on testimony from witnesses who were present
at the shooting and on the transcript of the 911 calls. The differences
between Taylor's account and her daughter's were minor and did not
make their testimony inherently unreliable. The court was able to
gauge the witnesses' credibility. Credibility determinations are the
province of the fact finder; an appeals court does not review the credi-
bility of witnesses. See United States v. Saunders, 886 F.2d 56, 60
(4th Cir. 1989). Given that the court found Commander's witness less
credible than the government's witnesses, the cross reference was cor-
rectly applied.

We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                     3